UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 5, 2013 THE DEWEY ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) New York 0-2892 13-1803974 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 27 Muller Road Oakland, New Jersey (address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (201) 337-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a–12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d–2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e–4(c) under the Exchange Act ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITYHOLDERS On December 5, 2013, at the Company’s annual meeting of shareholders, the following four directors were elected to serve for the ensuing year.Set forth below are the number of votes cast for, or withheld with respect to, each such person (who were the Company’s nominees for directors): 1. Election of Directors: Name For Withheld John H.D. Dewey James M. Link Nathaniel Roberts Ronald Tassello 2. Advisory Vote to Approve the Corporation’s Executive Compensation For 701,118, 99.6% Against 3,154, 0.4% Abstain 16,033, 0% Broker Non-Vote 0, 0% 3. Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation One Year 105,106, 14.7% Two Years 1,553, 0.2% Three Years 608,429, 85.1% Abstain 5,217, 0% Broker Non-Vote 0, 0% In accordance with the voting by the Company’s stockholders, on December 5, 2013 the Company’s Board of Directors determined that the Company will conduct future stockholder advisory votes regarding executive compensation every three years until the next required vote of the Company’s stockholders on the frequency of such votes unless the Board determines that a different frequency for such advisory votes is in the best interests of the Company’s stockholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE DEWEY ELECTRONICS CORPORATION Date:December 10, 2013 By: /s/John H.D. Dewey John H.D. Dewey President and Chief Executive Officer 3
